DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 6/1/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Claim Status
Claims 2-3, 5, 8, and 14-16 are cancelled.
Claims 1, 4, 6-7, and 9-13 are pending.
Claims 6 and 7 withdrawn.
Claims 1, 4, and 9-13 are examined on the merits in this prosecution.

Claim Informality
Claim 1, part (a), recites the limitation “a compound selected from carvacrol, and combinations thereof”. Since there is only a single compound recited, the Examiner suggests amending claim 1, part (a) to read: “carvacrol; and”.

CLAIM REJECTIONS

Anticipation Rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1) Claims 1, 4, and 9-12  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maxwell (US 2004/0253278 A1).
Claim 1 is drawn to a preparation for oral ingestion comprising carvacrol and a menthol compound wherein the ratio of carvacrol to the menthol compound is from 80:20 to 99:1. 
Maxwell teaches edible thin film formulas comprising carvacrol and menthol, including Example 14 (pg 6, Table 3, [0076]) that comprises 10.00% carvacrol and 1.05% menthol, a ratio of 90.5 : 9.5%, within the claimed range. The teaching of menthol also reads on claim 4.
For claim 9, Maxwell teaches the thin film as an oral care product (Abstract).
For claims 10 and 12, Maxwell teaches chewing gums and confections (Abstract).
For claim 11, the recitation “wherein the pharmaceutical preparations are selected from cold relief syrups, cold relief sprays, and cold relief sweets” is considered a statement of intended use or purpose since the statement does not impose additional structural limitations on the claim. As such, the teaching of the oral care composition taught by Maxwell, which comprises carvacrol and menthol in the claimed ratio, is considered to anticipate claim 11. See MPEP 2111.02(II).
For claim 13, Maxwell teaches the antimicrobial edible film of Example 17 (pg 6, [0077]), which contains 3.00% carvacrol and 0.05% menthol, within the range recited in claim 13 and comprising a carvacrol to menthol ratio of 98.4 : 1.6, within the range recited in parent claim 1.

Examiner’s Reply to Attorney Arguments dated 6/1/2022

1. Rejection of claims 1-4, and 9-13 under 35 U.S.C. §103 over Nishinaga
Applicant’s arguments with respect to claims 1-4, and 9-13 have been considered but are moot because the new ground of rejection does not rely on a reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612